Attorney Grievance Commission of Maryland v. Yolanda Massaabioseh Thompson, Misc.
Docket AG No. 53, September Term 2017. Opinion by Hotten, J.

ATTORNEY DISCIPLINE — SANCTIONS — SUSPENSION
The Court of Appeals suspended Respondent, Yolanda Massaabioseh Thompson, a
member of the District of Columbia Bar, for a period of sixty days, with reinstatement
subject to appropriate documentation providing that Respondent has completed a course
for solo practitioners, with an emphasis on the responsible maintenance of an attorney trust
account. Respondent violated Maryland Attorneys’ Rules of Professional Conduct 19-
301.1, 19-301.3, 19-301.4, 19-301.5(a), 19-301.15(a), (b), (c), and (d), 19-301.16(d), 19-
305.5(b), 19-308.1(a) and (b), and 19-308.4(a), (c), and (d). These violations stemmed
from Respondent’s representation of a former client in a family law matter and from
Respondent’s failure to adequately safeguard client funds. Despite Respondent’s multiple
rule violations, the Court found a number of mitigating factors that warranted sixty-day
suspension as the appropriate sanction for Respondent’s misconduct.
Circuit Court for Anne Arundel County
Case No. C-02-CV-17-003837
Argued: October 3, 2018                                                    IN THE COURT OF APPEALS

                                                                                  OF MARYLAND

                                                                               Misc. Docket AG No. 53
                                                                               September Term, 2017

                                                                      __________________________________

                                                                            ATTORNEY GRIEVANCE
                                                                          COMMISSION OF MARYLAND
                                                                                           v.
                                                                          YOLANDA MASSAABIOSEH
                                                                                  THOMPSON
                                                                      __________________________________

                                                                             Barbera, C.J.,
                                                                             Greene,
                                                                             *Adkins,
                                                                             McDonald,
                                                                             Watts,
                                                                             Hotten,
                                                                             Getty,

                                                                                      JJ.
                                                                      __________________________________

                                                                               Opinion by Hotten, J.
                                                                                Watts, J., concurs
                                                                      __________________________________

                                                                              Filed: December 14, 2018

                                                                      *Adkins, J., now retired, participated in the
                                                                      hearing and conference of this case while
                                                                      an active member of this Court; after being
 Pursuant to Maryland Uniform Electronic Legal Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document
 is authentic.
                                                                      recalled pursuant to the MD. Constitution,
                                                                      Article IV, Section 3A, she also
                             2018-12-14
                             09:46-05:00
                                                                      participated in the decision and adoption of
 Suzanne C. Johnson, Clerk
                                                                      this opinion.
       On December 20, 2017, the Attorney Grievance Commission of Maryland, acting

through Bar Counsel (“Petitioner”), filed a Petition for Disciplinary or Remedial Action

against Yolanda Massaabioseh Thompson (“Respondent”). The misconduct stemmed

from Respondent’s representation of a former client, Ms. Norma Jean Bess. Specifically,

Petitioner alleged that Respondent failed to represent Ms. Bess competently and diligently,

failed to communicate with Ms. Bess regarding the status of her matter, failed to refund

unearned fees in Ms. Bess’s matter, failed to safeguard client funds, abandoned Ms. Bess’s

matter, practiced in a jurisdiction where she was not authorized to practice law, made a

knowingly false statement of material fact, and failed to respond to lawful demands for

information during Petitioner’s investigation. Based on the misconduct, Petitioner alleged

violations of Maryland Attorneys’ Rules of Professional Conduct (“MARPC”) 19-301.1

(Competence), 19-301.3 (Diligence), 19-301.4 (Communication), 19-301.5(a) (Fees), 19-

301.15(a), (b), (c), and (d) (Safekeeping Property), 19-301.16(d) (Declining or Terminating

Representation), 19-305.5(b) (Unauthorized Practice of Law), 19-308.1(a) and (b)

(Disciplinary Matters), and 19-308.4(a), (c), and (d) (Misconduct). 1

       On December 21, 2017, this Court transferred the matter to Judge Stacy Wiederle

McCormack (“the hearing judge”) of the Circuit Court for Anne Arundel County, to

conduct an evidentiary hearing (“the hearing”). On January 11, 2018, Respondent was



       1
        Effective July 1, 2016, the Maryland Lawyers’ Rules of Professional Conduct
(“MLRPC”) were renamed the Maryland Attorneys’ Rules of Professional Conduct
(“MARPC”) and re-codified, without substantive change, in Title 19 of the Maryland
Rules. Respondent’s misconduct occurred both prior to, and after the recodification. For
purposes of consistency, we refer to the MARPC throughout this opinion.
served with original process, Petitioner’s Interrogatories, Petitioner’s Request for

Production of Documents, and Petitioner’s Request for Admission of Facts and

Genuineness of Documents.       On February 12, 2018, no answer having been filed,

Petitioner filed a Motion for Order of Default. Respondent failed to respond. On February

20, 2018, the circuit court entered an Order of Default and scheduled the matter for a

hearing on March 9, 2018. Respondent did not move to vacate the Order of Default and

failed to respond to Petitioner’s discovery.     Pursuant to Maryland Rule 2-424(b),2

Petitioner’s Requests for Admission were deemed admitted. Respondent failed to

appear for the hearing scheduled on March 9.

                    THE HEARING JUDGE’S FINDINGS OF FACT

      We summarize the hearing judge’s findings of fact. Respondent was admitted to

the Bar of the District of Columbia on February 6, 2012 and the United States District

Court for the District of Columbia on November 7, 2016. Respondent is not a member of

the Bar of Maryland, nor a member of the United States District Court for the District of

Maryland. Respondent maintained an office for the practice of law in Montgomery




      2
          Maryland Rule 2-424(b) reads, in pertinent part:

              (b) Response. Each matter of which an admission is requested shall
              be deemed admitted unless, within 30 days after service of the request
              or within 15 days after the date on which that party’s initial pleading
              or motion is required, whichever is later, the party to whom the request
              is directed serves a response signed by the party or the party’s
              attorney. . . .
                                             2
County, Maryland. Respondent maintained a mail drop address at 13842 Outlet Drive,

#A161, Silver Spring, Maryland 20904 and resided at 3407 Hampton Hollow Drive, #G,

Silver Spring, Maryland 20904. Respondent registered her home address with the District

of Columbia Bar. The hearing judge found that Respondent maintained a systematic and

continuous legal practice at 13842 Outlet Drive, #A161 and 3407 Hampton Hollow Drive,

#G in Maryland from March 28, 2014 through the present.

       On August 10, 2016, Respondent caused an overdraft on her attorney trust account

(ending 3432) at TD Bank located in Silver Spring, Maryland in the amount of $116.32.

On October 3, 2016, Respondent caused another overdraft on her attorney trust account

in the amount of $63.49.

       On November 23, 2016, Petitioner wrote to Respondent and requested that

Respondent provide copies of her client ledgers, deposit slips, cancelled checks, and

monthly bank statements. The requested information and documentation was to be

provided within ten days, but Respondent failed to respond.

       On January 6, 2017, Petitioner wrote to Respondent again, enclosed a copy of the

November 23, 2016 letter, and requested a response upon receipt. Respondent failed to

respond.

       On March 7, 2017, Petitioner wrote to Respondent a third time and enclosed copies

of the previous correspondence. Petitioner advised Respondent that the matter had been

docketed for further investigation and requested a response within ten days. Respondent

failed to respond.

                                            3
       On April 26, 2017, having received no response, Petitioner issued a subpoena

directed to TD Bank for account records held in the name of the Law Office of Yolanda

M. Thompson and Respondent for the period of May 1, 2016 through the date of the

subpoena.

       On May 5, 2017, Jason P. Bogue, investigator for the Attorney Grievance

Commission, traveled to Respondent’s home address. Respondent’s mother answered the

door and indicated that Respondent was not home. Mr. Bogue provided Respondent’s

mother with his business card and requested that she ask Respondent to contact him. That

same day, Respondent called Mr. Bogue and advised that she had closed her attorney trust

account in October 2016. She also stated that she exclusively handled bankruptcy matters

and therefore, did not have use for an attorney trust account. The hearing judge found

that “Respondent’s statement, that she exclusively handled bankruptcy matters, was

knowingly and intentionally false.” Respondent has not represented clients in bankruptcy

matters, though she has represented clients in two immigration matters with the United

States Citizenship and Immigration Services. Respondent provided her address at 13842

Outlet Drive in each of those filings. The hearing judge found that Respondent’s false

statement to Petitioner was material, as it was made in an effort to minimize Petitioner’s

concerns about the overdraft of Respondent’s attorney trust account and the unauthorized

practice of law in Maryland.

       During Respondent’s May 5 telephone call with Mr. Bogue, Respondent confirmed

that she had received Petitioner’s letters dated November 23, 2016, January 6, 2017, and

                                            4
March 7, 2017. Respondent indicated that she would respond to Petitioner in writing that

day, but failed to do so.

       On May 9, 2017, Mr. Bogue served Respondent with a copy of the subpoena

directed to TD Bank and copies of Petitioner’s previous correspondence. At that time,

Respondent confirmed that the address at 3407 Hampton Hollow Drive, Silver Spring,

Maryland was correct.       Respondent further advised Mr. Bogue that she would be

“formulating” a response to the letters that day. Respondent failed to respond.

       On May 16, 2017, Petitioner wrote to Respondent at her home address and the

address at 13842 Outlet Drive. Petitioner again requested Respondent’s written response

to its prior letters and provided Respondent seven days to respond. Respondent failed to

respond to this letter or any of Petitioner’s prior requests for information.

       On May 26, 2017, Petitioner received documents from TD Bank in response to the

subpoena. Charles E. Miller, IV, an investigator for the Attorney Grievance Commission,

performed an analysis of the account records.

Respondent’s Bank Account Transactions

       On March 28, 2014, Respondent opened an attorney trust account with TD Bank

ending in 3432 in the name of the Law Office of Yolanda M. Thompson. She provided a

legal address of Outlet Drive, #A161, Silver Spring, MD 20904. Respondent opened a

personal account with TD Bank, account number ending 4270, on February 24, 2016.

Respondent provided a mailing address of 3407 Hampton Hollow Drive, Apt. G, Silver

Spring, Maryland 20904 for the personal account.

                                              5
       From May 2016 to October 2016, Respondent received prepaid legal fees and other

funds from clients and third persons. The hearing judge found that Respondent failed to

safekeep those funds until the fees were earned or expenses incurred. On May 19, 2016,

Respondent deposited a check from clients Lester Mack and Sarankay Mack in the amount

of $1,000 into her attorney trust account. On June 15, 2016, Respondent deposited a check

from client Norma Jean Bess in the amount of $200.00 with memo “legal services.”3

       Additionally, Respondent deposited personal funds into her trust         account,

including several deposits from “Synergy LE” totaling $4,462.47, two deposits from

“System One” totaling $1,180.86, and numerous deposits from “ARTECH” totaling

$7,563.09.

       On October 3, 2016, Respondent caused a negative balance in her attorney trust

account in the amount of -$63.49 following a disbursement of cash in the amount of

$80.00. On October 5, 2016, Respondent made a cash deposit of personal funds in the

amount of $100 into her attorney trust account.

      On October 24, 2016, Respondent closed her attorney trust account, withdrew all

remaining funds in the account in the amount of $1,585.96, including interest in the

amount of $ 0.46, to which she was not entitled. On October 25, 2016, Respondent closed

her personal account (ending 4270).

      The hearing judge found that Respondent failed to segregate the funds of clients

and third persons in her possession from her own personal funds. The hearing judge also


      3
          The record does not reveal why these clients retained Respondent.
                                            6
found that Respondent used the funds of clients and third persons for her own use and

benefit, regularly and improperly withdrawing funds through cash disbursements and

personal purchases. From May 2016 to October 2016, Respondent made approximately

seventy-five cash disbursements from her attorney trust account. Respondent also made

several other disbursements from her attorney trust account including payments to

Verizon and life insurance premium payments.

      On February 16, 2017, Respondent opened a new personal account with TD Bank,

account number ending 6871, and included as a mailing address for that account 3407

Hampton Hollow Drive, Apt. G, Silver Spring, Maryland 20904. From February through

April 2017, Respondent deposited multiple checks from one or more clients or third

parties directly into that personal account including, but not limited to the following: (i)

a check from TIAA in the amount of $2,300 on February 16, 2017; (ii) a check from

Hanna Rachel Davies4 in the amount of $300 on February 25, 2017; and (iii) a check from

client Victorine Enterprise LLC5 in the amount of $300 with memo “Fees [illegible]” on

March 28.

Representation of Norma Jean Bates


       Ms. Davies’s check to Respondent provided an address of 17 Cedar Grove Avenue,
       4

Tyngsborough, Massachusetts, 01828. The hearing judge found that Ms. Davies was
Respondent’s client, despite Respondent’s assertion before us that Ms. Davies was
Respondent’s aunt.
       5
        Victorine Enterprise LLC is an active Maryland business entity registered to the
address noted on the March 28, 2017 check to Respondent: 9630 Barrel House, Apt. H,
Laurel, Maryland 20723.
                                              7
       Petitioner conducted additional investigation of the payment in the amount of $200

from client Norma Jean Bess to Respondent. Ms. Bess, a District of Columbia resident,

retained Respondent to draft two letters in connection with a family matter for $100 per

letter. Though Ms. Bess paid Respondent an advance fee of $200, Respondent only drafted

one of the two letters. On June 15, 2016, Respondent deposited Ms. Bess’s check into her

attorney trust account and immediately withdrew $20 in cash. Respondent made numerous

other cash withdrawals until Respondent’s bank account reached a balance of $12.34 at the

end of June 2016. Ms. Bess did not authorize Respondent to withdraw the advance fee of

$200 prior to earning the fee in full. Ms. Bess called Respondent multiple times regarding

the status of a refund for the second letter. Respondent failed to respond to the calls and

failed to refund the amount owed to Ms. Bess. At the time that Respondent represented

Ms. Bess, Respondent advised her client that she practiced from her home in Maryland.

               THE HEARING JUDGE’S CONCLUSIONS OF LAW

       Based on the aforementioned findings of fact, the hearing judge concluded that the

evidence concerning Respondent’s representation of Ms. Bess established violations of

MARPC 19-301.1 (Competence), 19-301.3 (Diligence), 19-301.4 (Communication), 19-

301.5(a) (Fees), 19-301.15(a), (b), (c), and (d) (Safekeeping Property), 19-301.16(d)

(Declining or Terminating Representation), 19-305.5(b) (Unauthorized Practice of Law),

19-308.1(a) and (b) (Disciplinary Matters), and 19-308.4(a), (c), and (d) (Misconduct).

The following are summaries of the relevant MARPC and the hearing judge’s reasoning

for concluding Respondent violated each part.

                                            8
Rule 19-301.1 Competence (1.1)

          An attorney shall provide competent representation to a client. Competent
          representation requires the legal knowledge, skill, thoroughness, and
          preparation reasonably necessary for the representation.

          Respondent failed to provide competent representation to her client, Norma Jean

Bess. In Attorney Grievance Commission v. Brown, 426 Md. 298, 319, 44 A.3d 344, 357

(2012), this Court held that an attorney violates Rule 19-301.1 when the attorney fails to

act in a timely manner that results in harm to clients.

          Ms. Bess asked Respondent to draft two letters for a family matter for $100 per

letter.    Respondent drafted only one of the two letters for which Respondent was

compensated. Respondent did not respond to Ms. Bess’s inquiries regarding the status of

the second letter, resulting in a lack of competent representation.

Rule 19-301.3 Diligence (1.3)

          An attorney shall act with reasonable diligence and promptness in
          representing a client.

          Respondent failed to keep Ms. Bess informed about the status of her second letter,

constituting a lack of reasonable diligence and promptness. Failing to keep a client

informed as to the status of the case and failing to respond to the client’s inquiries violates

Rule 19-301.3. See Attorney Grievance Commission v. Park, 427 Md. 180, 192, 46 A.3d

1153, 1160 (2012) (holding that “Respondent’s failure to keep [clients] informed as to the

status of [their immigration] applications and [Respondent’s] failure to respond to the

[clients’] inquiries both violate[d] [MARPC 19-301.3].”).

                                              9
Rule 19-301.4 Communication (1.4)

       (a) An attorney shall:
            (1) promptly inform the client of any decision or circumstance with
                respect to which the client’s informed consent, as defined in Rule
                19-301.0(f) (1.0), is required by these Rules;
            (2) keep the client reasonably informed about the status of the matter;
            (3) promptly comply with reasonable requests for information; and
            (4) consult with the client about any relevant limitation on the attorney’s
                conduct when the attorney knows that the client expects assistance
                not permitted by the Maryland Attorneys’ Rules of Professional
                Conduct or other law.
       (b) An attorney shall explain a matter to the extent reasonably necessary to
       permit the client to make informed decisions regarding the representation.

       Paragraphs (a)(2) and (3) of this Rule, respectively, require a lawyer to keep the

client “reasonably informed” about the status of the case, and to promptly respond to

reasonable requests for information. Attorney Grievance Commission v. Van Nelson, 425

Md. 344, 354-55, 40 A.3d 1039, 1045 (2012). Respondent failed to keep Ms. Bess

informed regarding the status of the second of two letters Ms. Bess retained her to draft.

Respondent further violated Rule 19-301.4 by failing to respond to Ms. Bess’s multiple

attempts to contact Respondent to obtain the status of the second letter.

Rule 19-301.5 Fees (1.5)

    (a) An attorney shall not make an agreement for, charge, or collect an
        unreasonable fee or an unreasonable amount for expenses. . . .

       Respondent failed to earn the legal fee associated with drafting Ms. Bess’s second

letter. The reasonableness of a fee is not measured solely by examining its value at the

outset of the representation; an otherwise reasonable fee can become unreasonable if the

lawyer fails to earn it. Attorney Grievance Commission v. Garrett, 427 Md. 209, 224, 46

                                             10
A.3d 1169, 1178 (2012) (citing Attorney Grievance Commission v. Brady, 422 Md. 441,

458, 30 A.3d 902, 912 (2011) (holding that a reasonable fee became unreasonable when

respondent-attorney neglected        the client’s matter and abandoned the client’s

representation)); see also Attorney Grievance Commission v. Patterson, 421 Md. 708, 732,

28 A.3d 1196, 1210 (2011) (holding that a reasonable fee became unreasonable due to

respondent-attorney’s lacking competence and diligence when representing the client).

       Respondent violated Rule 19-301.5(a) when she abandoned Ms. Bess’s matter

before drafting the second of two letters. Respondent failed to refund the $100 for the

second letter.

Rule 19-301.15 Safekeeping Property (1.15)

       (a) An attorney shall hold property of clients or third persons that is in an
           attorney’s possession in connection with a representation separate from
           the attorney’s own property. Funds shall be kept in a separate account
           maintained pursuant to Title 19, Chapter 400 of the Maryland Rules, and
           records shall be created and maintained in accordance with the Rules in
           that Chapter. Other property shall be identified specifically as such and
           appropriately safeguarded, and records of its receipt and distribution shall
           be created and maintained. Complete records of the account funds and of
           other property shall be kept by the attorney and shall be preserved for a
           period of at least five years after the date the record was created.
       (b) An attorney may deposit the attorney’s own funds in a client trust account
           only as permitted by Rule 19-408 (b).
       (c) Unless the client gives informed consent, confirmed in writing, to a
           different arrangement, an attorney shall deposit legal fees and expenses
           that have been paid in advance into a client trust account and may
           withdraw those funds for the attorney’s own benefit only as fees are
           earned or expenses incurred.
       (d) Upon receiving funds or other property in which a client or third person
           has an interest, an attorney shall promptly notify the client or third person.
           Except as stated in this Rule or otherwise permitted by law or by
                                              11
           agreement with the client, an attorney shall deliver promptly to the client
           or third person any funds or other property that the client or third person
           is entitled to receive and, upon request by the client or third person, shall
           render promptly a full accounting regarding such property.

                                               ***

       In Attorney Grievance Commission v. Hamilton, 444 Md. 163, 188, 118 A.3d 958,

972 (2015), this Court explained that “[MARPC 19-301.15(a)] requires attorneys to keep

the property of clients separate from the lawyer’s own property. When the property is

money, it must be held in a separate account pursuant to [Title 19, Chapter 403] of the

Maryland Rules.” (footnote omitted). Respondent violated Rule 19-301.15(a) when she

failed to keep the client funds of the Macks, Ms. Bess, Ms. Davies, and Victorine

Enterprises, LLC separate from her own personals funds and when she deposited client

checks from Ms. Davies and Victorine Enterprises, LLC directly into her personal account.

       Respondent violated Rule 19-301.15(b) by depositing personal funds into her

attorney trust account. Respondent deposited checks into her attorney trust account from

“Synergy,” “System One,” and “ARTECH.” Respondent violated Rule 19-301.15(b) by

depositing personal funds from these entities into her attorney trust account.

       Respondent violated Rule 19-301.15(c) by failing to maintain advance legal fees in

her attorney trust account until earned. Respondent withdrew Ms. Bess’s $200 advance

fee prior to earning it in full.

       Respondent also violated Rule 19-301.15(d). When Ms. Bess attempted to contact

Respondent to obtain the status of her matter, Respondent failed to respond to Ms. Bess or


                                              12
otherwise provide an accounting of the funds. Respondent failed to return the portion of

the funds to which Ms. Bess was entitled.

Rule 19-301.16 Declining or Terminating Representation (1.16)

                                         ***
       (d) Upon termination of representation, an attorney shall take steps to the
           extent reasonably practicable to protect a client’s interests, such as giving
           reasonable notice to the client, allowing time for employment of another
           attorney, surrendering papers and property to which the client is entitled
           and refunding any advance payment of fee or expense that has not been
           earned or incurred. The attorney may retain papers relating to the client
           to the extent permitted by other law.

       In Attorney Grievance Commission v. Logan, 390 Md. 313, 318-19, 888 A.2d 359,

362-63 (2005), this Court held that attorneys violate Rule 19-301.16(d) when they

abandon their representation of clients, refuse to return client paperwork, and refuse to

engage in further communications. Respondent violated Rule 19-301.16(d) when she

abandoned Ms. Bess’s matter without refunding any portion of her advance payment.

Rule 19-305.5 Unauthorized Practice of Law; Multi-Jurisdictional Practice of Law
(5.5)

       (b) An attorney who is not admitted to practice in this jurisdiction shall not:
           (1) except as authorized by these Rules or other law, establish an office
               or other systematic and continuous presence in this jurisdiction for the
               practice of law; or
           (2) hold out to the public or otherwise represent that the attorney is
               admitted to practice law in this jurisdiction.

                                                ***

       Respondent violated Rule 19-305.5(b)(1) because she maintained a systematic and

continuous legal practice in Maryland for the practice of law, as reflected by several factors.

                                              13
Respondent maintained an office for the practice of law in Montgomery County, Maryland

through the use of her home address at 3407 Hampton Hollow Drive, #G, Silver Spring,

Maryland, 20904, and a mail drop address at 13842 Outlet Drive, #A161, Silver Spring,

Maryland, 20904.     Between March 28, 2014, and October 25, 2016, Respondent

maintained an attorney trust account and a personal account with TD Bank, both of which

were affiliated with Maryland mailing addresses. From February through April 2017,

Respondent deposited multiple checks from one or more clients or third parties into her

personal account with TD Bank, account number ending 6871. Though Respondent

claimed that she was practicing exclusively in the area of bankruptcy law, the record

reflects an absence of Respondent’s appearance in any bankruptcy matters. Respondent

represented Ms. Bess in a family matter and Victorine Enterprises, the Macks and Ms.

Davies in other matters.

      Respondent violated Rule 19-305.5(b)(2) because she held out to the public that she

was entitled to practice law in Maryland, when she was solely licensed in the District of

Columbia. Respondent registered her Maryland addresses with TD Bank, told Ms. Bess

that she practiced from her home in Maryland, and was retained by Victorine Enterprises

LLC, an active Maryland business entity that paid Respondent $300 in legal fees.

Respondent does not maintain an office in the District of Columbia, where she is entitled

to practice. As such, Respondent violated Rule 19-305.5(b)(2).




                                           14
Rule 19-308.1 Bar Admission and Disciplinary Matters (8.1)

       An applicant for admission or reinstatement to the bar, or an attorney in
       connection with a bar admission application or in connection with a
       disciplinary matter, shall not:
          (a) knowingly make a false statement of material fact; or
          (b) fail to disclose a fact necessary to correct a misapprehension known
              by the person to have arisen in the matter, or knowingly fail to respond
              to a lawful demand for information from an admissions or disciplinary
              authority, except that this Rule does not require disclosure of
              information otherwise protected by Rule 19-301.6 (1.6).

       Respondent violated Rule 19-308.1(a) and (b) because she misrepresented her area

of legal practice during Petitioner’s investigation and repeatedly failed to respond to

Petitioner’s requests for information.      When Petitioner notified Respondent of its

investigation, Respondent knowingly made a false statement that she exclusively handles

bankruptcy matters in violation of Rule 19-308.1(a). This was a false statement of material

fact because it was intended to minimize Petitioner’s concerns about Respondent’s attorney

trust account practices and continuous presence in Maryland.

       During Petitioner’s investigation, Respondent continuously failed to respond to

lawful requests for information in violation of Rule 19-308.1(b).

Rule 19-308.4 Misconduct (8.4)

       It is professional misconduct for an attorney to:

       (a) violate or attempt to violate the Maryland Attorneys’ Rules of
       Professional Conduct, knowingly assist or induce another to do so, or do so
       through the acts of another;
                                            ***
       (c) engage in conduct involving dishonesty, fraud, deceit or
       misrepresentation;
       (d) engage in conduct that is prejudicial to the administration of justice[.]
                                             15
                                             ***

       It is a violation of Rule 19-308.4(a) for an attorney to violate or attempt to violate

any of the Rules. Because Respondent has violated Rules 19-301.3, 19-301.4, 19-301.5(a),

19-301.15(a), (b), (c), and (d), 19-301.16(d), 19-305.5(b), 19-308.1(a) and (b), and 19-

308.4(a), (c), and (d), it follows that she has violated Rule 19-308.4(a).

       Respondent violated Rule 19-308.4(c) for the same reason that she violated Rule

19-308.1(a): Respondent misrepresented her area of practice by claiming she exclusively

handled bankruptcy matters.       Respondent also violated Rule 19-308.4(c) when she

abandoned Ms. Bess’s matter and took the full amount of Ms. Bess’s advance fee.

        In Attorney Grievance Comm’n v. Rose, 391 Md. 101, 892 A.2d 469 (2006), this

Court held that an attorney’s

       failure to promptly, completely and truthfully respond to Bar Counsel’s
       requests for information, to keep his client advised of the status of the
       representation and to diligently represent the complainant constitutes conduct
       which tends to bring the legal profession into disrepute and is therefore
       prejudicial to the administration of justice.

Id. at 111, 892 A.2d at 475. Respondent repeatedly failed to respond to requests for

information and did not keep her client apprised of her matter in violation of Rule 19-

308.4(d). Furthermore, Respondent’s conduct, taken as a whole, brings the profession into

disrepute and is prejudicial to the administration of justice.

Aggravating and Mitigating Factors

       This Court has identified aggravating factors it will consider in determining a

sanction. The Attorney Grievance Commission has the burden of proving these factors by
                                              16
clear and convincing evidence. Md. Rule 19-727(c). In Attorney Grievance Commission

of Maryland v. Shuler, 443 Md. 494, 506–07, 117 A.3d 38, 46 (2015), this Court explained

that the following aggravating factors should be considered:

       (1) prior attorney discipline; (2) a dishonest or selfish motive; (3) a pattern
       of misconduct; (4) multiple violations of the [MARPC]; (5) bad faith
       obstruction of the attorney discipline proceeding by intentionally failing to
       comply with the Maryland Rules or orders of this Court or the hearing judge;
       (6) submission of false evidence, false statements, or other deceptive
       practices during the attorney discipline proceeding; (7) a refusal to
       acknowledge the misconduct’s wrongful nature; (8) the victim’s
       vulnerability; (9) substantial experience in the practice of law; (10)
       indifference to making restitution or rectifying the misconduct’s
       consequences; (11) illegal conduct, including that involving the use of
       controlled substances; and (12) likelihood of repetition of the misconduct.

As for the aggravating factors, the hearing judge concluded that factors two, four, five, six,

seven, ten, and twelve were present.

       This Court has also identified mitigating factors that it will consider in determining

a sanction. Respondent has the burden of establishing these factors by a preponderance of

the evidence. Md. Rule 19-727(c). Mitigating factors include the following:

       Absence of a prior disciplinary record; absence of a dishonest or selfish
       motive; personal or emotional problems; timely good faith efforts to make
       restitution or to rectify consequences of misconduct; full and free disclosure
       to disciplinary board or cooperative attitude toward proceedings;
       inexperience in the practice of law; character or reputation; physical or
       mental disability or impairment; delay in disciplinary proceedings; interim
       rehabilitation; imposition of other penalties or sanctions; remorse; and
       finally, remoteness of prior offenses.

Attorney Grievance Comm’n of Maryland v. White, 448 Md. 33, 73, 136 A.3d 819, 842

(2016). Because Respondent failed to appear at the evidentiary hearing and neglected to


                                             17
offer any evidence prior to the hearing, the hearing judge concluded that Respondent did

not establish any mitigating factors.


                                 STANDARD OF REVIEW

       It is well established that “[t]his Court has original and complete jurisdiction over

attorney discipline proceedings in Maryland.” Attorney Grievance Comm’n of Maryland

v. Hodes, 441 Md. 136, 168, 105 A.3d 533, 552 (2014) (internal quotations omitted). At

all times, Petitioner has the burden of proving the allegations against the Respondent by

clear and convincing evidence. Attorney Grievance Comm’n of Maryland v. Edib, 415 Md.

696, 706, 4 A.3d 957, 964 (2010); see also Md. Rule 19-727(c). As we have often

explained:

       We conduct an independent review of the record and accept the hearing
       judge’s findings of fact unless they are clearly erroneous. Deference is
       accorded to the hearing judge’s findings, who is in the best position, as the
       fact-finder, to assess the credibility of a witness. Findings of fact to which
       neither party takes exception may be treated by us as conclusively
       established. However, if exceptions are filed, the Court of Appeals shall
       determine whether the findings of fact have been proven by the requisite
       standard of proof outlined in Md. Rule [19–727(c)].[6] We review[,] de novo,
       the hearing judge’s conclusions of law.



       6
        This Court in White cited to then-Maryland Rule 16-757(b), which is recodified
as 19-727(c) and provides:

       (c) Burdens of Proof. Bar Counsel has the burden of proving the averments
       of the petition by clear and convincing evidence. If the attorney asserts an
       affirmative defense or a matter of mitigation or extenuation, the attorney has
       the burden of proving the defense or matter by a preponderance of the
       evidence.
                                            18
White, 448 Md. at 50, 136 A.3d at 828–29 (internal citations, quotations, and
brackets omitted).
                                 DISCUSSION

       Our authority to discipline an out-of-state lawyer who provides legal services
       in Maryland is reflected in Rule [19-308.5(a)(2)]. Under that rule,
       an attorney who is not admitted in Maryland is subject to the disciplinary
       authority of this Court if the attorney, among other things: (1) provides or
       offers to provide any legal services in Maryland or (2) holds himself out as
       practicing law in Maryland. Based on the facts found by the hearing judge,
       [Respondent] is subject to the disciplinary authority of this Court under both
       of those prongs.

Attorney Grievance Commission v. Ndi, 459 Md. 42, 54, 184 A.3d 25, 32 (2018) (footnote

omitted). Although Respondent is not barred in Maryland, this Court has authority to

provide disciplinary sanctions because Respondent held herself out as practicing law in

Maryland.

       Respondent presented exceptions to the hearing judge’s findings of fact and

conclusions of law, which Petitioner responded to in a separate filing. Petitioner’s response

contends that Respondent has failed to cite any evidence in the record to support the

argument that the hearing judge’s findings were clearly erroneous.          With regard to

Respondent’s exception to Rule 19-305.5 (Unauthorized Practice of Law), Petitioner states

that there is competent, undisputed, material evidence to support the finding that

Respondent maintained an office for practicing law in Montgomery County, Maryland.

Petitioner also states that Respondent attempts to offer new evidence, not contained in the

record, which is inadmissible based on Petitioner’s lack of participation in the disciplinary

proceeding. Petitioner provides this response with regards to Respondent’s exceptions to

                                             19
the hearing judge’s findings pertaining to Rules 19-308.1(a) (Bar Admission and

Disciplinary Authority), 19-301.15 (Safekeeping Property), 19-301.1 (Competence), 19-

301.3 (Diligence), 19-301.4 (Communication), 19-301.5 (Fees), and 19-301.16 (Declining

or Terminating Representation).

       Respondent’s exceptions to the hearing judge’s rulings are presented infra.

Respondent’s Exceptions

       As explained supra, we accept the hearing judge’s findings of fact unless clearly

erroneous. Attorney Grievance Comm’n of Maryland v. Lara, 418 Md. 355, 364, 14 A.3d

650, 656 (2011). A hearing judge’s factual finding is not clearly erroneous “[i]f there is

any competent material evidence to support [it].” YIVO Inst. for Jewish Research v.

Zaleski, 386 Md. 654, 663, 874 A.2d 411, 416 (2005). “We review[,] de novo, the hearing

judge’s conclusions of law.” White, 448 Md. at 50, 136 A.3d at 829. Given that

Respondent did not present further evidence in the record to reveal that the hearing judge’s

findings were clearly erroneous, we reject Respondent’s factual exceptions. Because

Respondent’s legal exceptions turn on factual contentions, we also overrule Respondent’s

legal exceptions. Our analysis of specific factual and legal exceptions are explained infra.

We consider Respondent’s exceptions as mitigating factors, also explained infra.

    Respondent’s Factual and Legal Contentions Concerning Rules 19-305.5(b), 19-

                                308.1(a), and 19-308.4(c)

       Respondent takes exception to the finding that she maintained an office for the

practice of law in Montgomery County, Maryland. Respondent states that the address at

                                            20
13842 Outlet Drive in Silver Spring, Maryland is a UPS store, which would be impossible

to use as a place of practice or as an office. Respondent asserts that the second address on

Hampton Hollow Drive, also in Silver Spring, Maryland, is her personal residence, shared

with her elderly mother. Respondent states that her residence could not serve as an office,

as it is an inappropriate venue for the running of a business, receiving clients, and

conducting other functions which would ordinarily be conducted in an office environment.

As such, Respondent disputes violation of Rule 19-305.5(b) (Unauthorized Practice of

Law).

        Respondent takes exception to the finding that she knowingly and intentionally

made a false statement regarding her practice area of law as confined to bankruptcy.

Respondent claims that she did not make such a representation to Petitioner’s investigator,

Mr. Bogue, for the purpose of minimizing Petitioner’s concerns about an overdraft in her

attorney trust account and the unauthorized practice of law. Respondent asserts that she

has never handled a bankruptcy matter, nor did she ever make a representation that she

handled such matters. Respondent, citing to Petitioner’s investigation, asserts that she

primarily handles immigration cases. Because immigration law is governed by federal law,

which allows for the practice of law from any State, Respondent contends that she did not

intend to mislead or deceive Petitioner by indicating that her area of practice was

bankruptcy. Respondent further takes issue with the fact that Petitioner proffered no

written or recorded statement showing that Respondent made this misleading

representation to Investigator Bogue. As such, Respondent disputes violation of Rule 19-

                                            21
308.1(a) (Knowingly Making a False or Misleading Statement) and 19-308.4(c) (Engaging

in Conduct Involving Fraud, Deceit or Misrepresentation).

      We find that Respondent maintained a continuous presence in this jurisdiction for

the practice of law. Despite Respondent’s exceptions that one of her addresses was a post

office box and the other was her personal residence, Respondent proffered no evidence on

the record to establish that her practice of law took place elsewhere. Furthermore,

Respondent’s attorney trust account was opened and maintained in Maryland, further

establishing her continuous presence for the practice of law in this State.       Due to

Respondent’s assertion to Ms. Bess that she worked from her Maryland home, Respondent

also held out that she was admitted to practice law in this jurisdiction. Cumulatively,

Respondent violated Rule 19-305.5(b).

      The hearing judge found that Respondent misrepresented her practice area of law.

There is no evidence on the record to suggest that this finding was clearly erroneous.

Petitioner’s investigation reveals that Respondent has been involved in immigration

matters and has not represented clients in any bankruptcy matters. This is consistent with

Respondent’s assertion. However, there is nothing in the record to reveal that Respondent

did not misrepresent her area of practice. As such, we accept the hearing judge’s finding

of fact. Because we accept this finding of fact, our analysis of Rules 19-308.1(a) and 19-

308.4(c) are consistent with the hearing judge’s conclusions of law.




                                            22
        Respondent’s Factual and Legal Contentions Concerning Rule 19-301.15

       Respondent takes exception to particular bank transactions, which she claims were

appropriate to deposit into her personal account. Respondent states that the TIAA check

in the amount of $2,300 that was deposited into her personal account was for a loan taken

from Respondent’s TIAA CREF account. Respondent claims that Ms. Hannah Davies was

not a client, but rather, her paternal aunt and that depositing the $300 check into her

personal account was an appropriate transaction. Respondent further alleges that she was

entitled to withdraw $20 of Ms. Bess’s $200 because Respondent had already drafted the

first of two letters, therefore earning the money withdrawn. As such, Respondent disputes

mismanagement of these funds with respect to Rule 19-301.15 (Safekeeping Property).

Respondent does admit to some mismanagement with respect to both her attorney trust

account and personal account.

       Respondent did not appear at the hearing before the hearing judge and produced no

evidence to substantiate her claims. Therefore, we do not find the hearing judge’s factual

findings to be clearly erroneous. By Respondent’s own admission, she mismanaged client

funds in violation of Rule 19-301.15.

         Respondent’s Factual and Legal Contentions Concerning Rules 19-301.1, 19-

                        301.3, 19-301.4, 19-301.5, and 19-301.16

       Respondent takes exception to the hearing judge’s findings of fact regarding

Respondent’s representation of Ms. Bess.          Respondent claims that she immediately

delivered the first letter to Ms. Bess and proceeded to inquire about the second letter for a

                                             23
period of one year. Ms. Bess repeatedly asked Respondent to ‘hold off’ as she was

attending to other matters. Respondent claims that she pursued the matter and that it was

not until approximately July or August 2017 that Ms. Bess contacted Respondent to

indicate that she would no longer be proceeding with the second letter. Respondent alleges

that she has refunded Ms. Bess her money, provided a receipt of this refund to Petitioner,

and has further provided Petitioner with a letter from Ms. Bess that speaks of Respondent

favorably. These items, however, are not part of the record and were provided to Petitioner

days before oral argument in this Court. As such, we accept the hearing judge’s findings

of fact, and conclude that Respondent did not competently or diligently represent Ms. Bess,

nor did Respondent communicate with Ms. Bess in a prompt manner. Based on the existing

findings of fact, which we do not find to be clearly erroneous, Respondent did not return

the unearned fee of $100 for the second letter and Respondent effectively abandoned Ms.

Bess’s case. Accordingly, Respondent violated Rules 19-301.1 (Competence), 19-301.3

(Diligence), 19-301.4 (Communication), 19-301.5 (Fees), and 19-301.16 (Terminating

Representation).

                                      SANCTION

       We hold that Respondent violated MARPC 19-301.1 (Competence), 19-301.3

(Diligence), 19-301.4 (Communication), 19-301.5(a) (Fees), 19-301.15(a), (b), (c), and (d)

(Safekeeping Property), 19-301.16(d) (Declining or Terminating Representation), 19-

305.5(b) (Unauthorized Practice of Law), 19-308.1(a) and (b) (Disciplinary Matters), and

19-308.4(a), (c), and (d) (Misconduct).

                                            24
       We do not find that Petitioner established the following aggravating factors by clear

and convincing evidence: a dishonest or selfish motive; submission of false evidence, false

statements, or other deceptive practices during the attorney discipline proceeding; bad faith

obstruction of the attorney discipline proceeding; refusal to acknowledge the misconduct’s

wrongful nature; indifference to rectifying the misconduct’s consequences; and likelihood

of repetition of the misconduct. We find the existence of only one aggravating factor:

multiple violations of the MARPC.

       We find that Respondent established the following mitigating factors by a

preponderance of the evidence: absence of a prior disciplinary record; absence of a

dishonest or selfish motive; and inexperience in the practice of law. Respondent, before

this Court, admitted to mishandling client funds in violation of Rule 19-301.15 due to her

inexperience. Respondent also admitted to opening and maintaining her attorney trust

account and her post office box in Maryland rather than the District of Columbia due to

errors attributable to her lack of experience as an attorney.

       This Court considers aggravating and mitigating factors in fashioning sanctions.

Ndi, 459 Md. at 63, 184 A.3d at 37. Maryland Rule 19-741(c)(1) provides that this Court

“may order (A) disbarment, (B) suspension, (C) a reprimand, (D) placement on inactive

status, (E) dismissal of the disciplinary or remedial action, or (F) a remand for further

proceedings.” Petitioner requests disbarment, while Respondent requests a lesser sanction.

Respondent recommends that she be required to attend trainings concerning sound practice

management, including management of her attorney trust account. In Attorney Grievance

                                             25
Commission of Maryland v. Walker-Turner, Sr., 428 Md. 214, 233, 51 A.3d 553, 564

(2012), we stated:

       In imposing sanctions in attorney discipline matters, our aim is to protect the
       public and the public’s confidence in the legal profession rather than to
       punish the attorney . . . [and] to deter other lawyers from violating the
       [MARPC]. We evaluate the facts and circumstances of each case to ensure
       that the attorney’s sanction is commensurate with the gravity and intent of
       the misconduct.
(internal quotations and citations omitted). Given the existence of multiple mitigating

factors, we believe that the appropriate sanction that protects the public and the public’s

confidence in the legal profession and is commensurate with the gravity of Respondent’s

violations is a suspension of sixty days with appropriate documentation providing that

Respondent completes a course emphasizing responsible maintenance of an attorney trust

account.

       In Attorney Grievance Commission v. Floyd, 400 Md. 236, 239, 929 A.2d 61, 62-

63 (2007), Respondent violated Rule 19-308.4(c) (Misconduct) “when, during an

employment application process for a legal position, in order to secure a higher salary,

[Respondent] acted intentionally to deceive the Federal Trade Commission into believing

that she and her husband had a ‘purely’ employer-employee relationship.” In fashioning a

sanction, we considered that Respondent’s misconducted reflected dishonesty that could

not be rectified with a reprimand. However, we also considered mitigating factors, which

included Respondent’s lack of a prior disciplinary record; recognition that her violation

was not a pattern of misconduct; and Respondent’s acknowledgement of her error.

Cumulatively, we decided that the appropriate sanction was a ninety-day suspension.
                                          26
       We use Floyd to illustrate the importance of striking a balance between protecting

the public and crafting an appropriate sanction with mitigating factors in mind. In the

instant case, Respondent’s absence of a prior disciplinary record, lack of a dishonest or

selfish motive, and inexperience in the practice of law function as mitigating factors.

Respondent’s own admission regarding mishandling of her attorney trust account enables

us to fashion a sanction of a sixty day suspension with appropriate documentation

providing that Respondent completes a course emphasizing responsible maintenance of an

attorney trust account. This sanction not only accounts for mitigating factors, but also

addresses our concern regarding Respondent’s mismanagement of client funds. Because

we do not find a likelihood of repetition for Respondent’s other violations by clear and

convincing evidence (see supra), this is an appropriate sanction that protects the public and

the public’s confidence in the legal profession and ensures that the sanction is

commensurate with the gravity of the misconduct.


                                                  IT IS SO ORDERED; RESPONDENT
                                                  SHALL PAY ALL COSTS AS TAXED
                                                  BY THE CLERK OF THIS COURT,
                                                  INCLUDING COSTS OF ALL
                                                  TRANSCRIPTS, PURSUANT TO
                                                  MARYLAND RULE 19-709(d), FOR
                                                  WHICH SUM JUDGMENT IS
                                                  ENTERED IN FAVOR OF THE
                                                  ATTORNEY           GRIEVANCE
                                                  COMMISSION            AGAINST
                                                  YOLANDA        MASSAABIOSEH
                                                  THOMPSON.



                                             27
Circuit Court for Anne Arundel County
Case No. C-02-CV-17-003837
Argued: October 3, 2018
                                                IN THE COURT OF APPEALS

                                                       OF MARYLAND

                                                   Misc. Docket AG No. 53

                                                  September Term, 2017
                                        ______________________________________

                                         ATTORNEY GRIEVANCE COMMISSION
                                                 OF MARYLAND

                                                               v.

                                        YOLANDA MASSAABIOSEH THOMPSON
                                        ______________________________________

                                                      Barbera, C.J.
                                                      Greene
                                                      *Adkins
                                                      McDonald
                                                      Watts
                                                      Hotten
                                                      Getty,

                                                        JJ.
                                        ______________________________________

                                              Concurring Opinion by Watts, J.
                                        ______________________________________

                                                      Filed: December 14, 2018

                                        *Adkins, J., now retired, participated in the
                                        hearing and conference of this case while an
                                        active member of this Court; after being recalled
                                        pursuant to the Md. Constitution, Article IV,
                                        Section 3A, she also participated in the decision
                                        and adoption of this opinion.
       Respectfully, I concur in the judgment only. I agree with the Majority that Yolanda

Massaabioseh Thompson, Respondent, violated Maryland Attorneys’ Rules of

Professional   Conduct       (“MARPC”)     1.1   (Competence),      1.3   (Diligence),   1.4

(Communication), 1.5(a) (Reasonable Fees), 1.15(a), 1.15(b), 1.15 (c), 1.15(d)

(Safekeeping Property), 1.16(d) (Terminating Representation), 5.5(b) (Unauthorized

Practice of Law), 8.1(a), 8.1 (b) (Disciplinary Matters), 8.4(c) (Dishonesty, Fraud, Deceit,

or Misrepresentation), 8.4(d) (Conduct That Is Prejudicial to the Administration of Justice),

and 8.4(a) (Violating the MARPC). See Maj. Slip Op. at 24. I also agree with the Majority

that the appropriate sanction for Thompson’s misconduct is a sixty-day suspension from

the practice of law in Maryland, with reinstatement conditioned on her completion of a

course with an emphasis on responsible maintenance of an attorney trust account. See id.

at 26. I write separately, however, to set forth my views as to why a sixty-day suspension

is the appropriate sanction.

       In my view, Thompson has not engaged in the type of intentionally dishonest

conduct that warrants disbarment. To explain why, I will briefly review the relevant

circumstances of the case.

       In the Petition for Disciplinary or Remedial Action, Bar Counsel alleged that,

among other things, during a May 5, 2017 telephonic conversation with an investigator for

Bar Counsel, Thompson falsely stated that she exclusively handled bankruptcy cases.

According to Bar Counsel, Thompson does not handle bankruptcy cases, and this statement

was an attempt by Thompson to mislead the investigator as to the nature of her practice in

order to undermine the allegation that she had engaged in the unauthorized practice of law.
Later, after the conversation with the investigator, Thompson failed to file an answer to the

Petition for Disciplinary or Remedial Action. Bar Counsel filed a Motion for Order of

Default, which the hearing judge granted. Thompson did not move to vacate the Order of

Default.

       After the hearing, the hearing judge found the following facts. Although Thompson

is not a member of the Bar of Maryland, she maintained an office for the practice of law in

Montgomery County. After Thompson caused two overdrafts on her attorney trust account

in August 2016 and October 2016, Bar Counsel wrote to her on three occasions, requesting

certain financial records. Thompson did not respond. On May 5, 2017, Thompson

telephoned Bar Counsel’s investigator and said that she had closed her attorney trust

account in October 2016, and that she did not need an attorney trust account because she

exclusively handled bankruptcy cases. Thompson’s statement was false because she had

never handled a bankruptcy case; instead, she practiced in other areas, such as immigration

law.

       The hearing judge reasoned that Thompson’s false statement concerned a material

fact because “she made it in an effort to minimize Bar Counsel’s concerns about the

overdraft of [her] attorney trust account and the unauthorized practice of law in Maryland.”

The hearing judge concluded that Thompson violated MARPC 8.1(a) and 8.4(c) by

knowingly making a false statement of material fact to Bar Counsel’s investigator. Before

this Court, Thompson excepted to the hearing judge’s finding that she told Bar Counsel’s

investigator that she exclusively handled bankruptcy cases. Thompson acknowledged that

she had never handled a bankruptcy case, but denied that she had ever represented


                                            -2-
otherwise. Thompson alleged that, instead, she had “handled mainly immigration cases[.]”

Thompson stated: “Because immigration law is governed by federal law[,] which allows

for the practice of law from any of the 50 [S]tates, [Thompson] would have no motivation

to mislead or deceive Bar Counsel by indicating that her area of practice is bankruptcy.”

At oral argument, Senior Assistant Bar Counsel confirmed that Thompson mostly practiced

immigration law, and had never handled a bankruptcy case.

      Because, however, Thompson failed to file an answer to the Petition for Disciplinary

or Remedial Action, and because the hearing judge issued an Order of Default and did not

subsequently vacate it, Bar Counsel’s allegation in the Disciplinary or Remedial Action

that Thompson falsely stated to Bar Counsel’s investigator that she exclusively handled

bankruptcy cases is to be deemed admitted. As this Court explained in Attorney Grievance

Comm’n v. Johnson, 450 Md. 621, 640, 150 A.3d 338, 349 (2016), “averments in Petitions

for Disciplinary or Remedial Action are to be treated as admitted where a lawyer failed to

timely file an answer and the hearing judge entered an order of default.” In short, it has

been established that Thompson made a misrepresentation to Bar Counsel’s investigator

by stating that she handled bankruptcy cases.

      That said, neither the hearing judge’s findings of fact, nor Bar Counsel’s allegations

in the Petition for Disciplinary or Remedial Action, demonstrates that Thompson’s

statement warrants disbarment.      Obviously, when speaking with the investigator,

Thompson knew that Bar Counsel could easily verify the fields in which she practiced—

and Bar Counsel did exactly that.      Thompson had nothing to gain by intentionally

misrepresenting that she practiced bankruptcy law, rather than truthfully stating that she


                                           -3-
practiced immigration law. Both bankruptcy law and immigration law are governed by

federal law; accordingly, regardless of whether Thompson practiced bankruptcy law or

immigration law, she did not practice in a field that was governed by Maryland law. And,

Bar Counsel did not allege that Thompson engaged in the unauthorized practice of

Maryland law before Maryland courts; instead, Bar Counsel alleged that Thompson

engaged in the unauthorized practice of law by having an office for the practice of law in

Maryland.

       Although the hearing judge reasoned that Thompson’s misrepresentation that she

practiced bankruptcy law was an attempt to cover up her unauthorized practice of law, Bar

Counsel verified that Thompson actually handled immigration cases; and, the handling of

such cases would not have constituted the unauthorized practice of law in Maryland. The

record is unclear as to why Thompson told the investigator that she handled bankruptcy

cases and not immigration cases. But, in my view, it is clear that this is not the type of

misrepresentation that would warrant disbarment. Thompson essentially told Bar

Counsel’s investigator that she handled bankruptcy cases that would not constitute the

unauthorized practice of law in Maryland, and, she in fact handled immigration cases that

would not constitute the unauthorized practice of law. From my perspective, this is simply

not the type of intentional dishonesty that would require “compelling extenuating

circumstances” to excuse or that would warrant disbarment. See Attorney Grievance

Comm’n v. Vanderlinde, 364 Md. 376, 418, 414,773 A.2d 463, 488, 485 (2001)

(“Disbarment ordinarily should be the sanction for intentional dishonest conduct. . . . Only

if the circumstances are [] compelling, will we even consider imposing less than the most


                                           -4-
severe sanction of disbarment in cases of . . . dishonesty[.]”).1

       From my perspective, the Majority fails to make the point that Thompson’s conduct

does not constitute the type of intentional dishonesty for which disbarment is warranted.

Rather, the Majority Opinion suggests that there are mitigating factors that cause the sixty-

day suspension to be the appropriate sanction. Specifically, the Majority states:

       Given the existence of multiple mitigating factors, we believe that the
       appropriate sanction that protects the public and the public’s confidence in
       the legal profession and is commensurate with the gravity of Respondent’s
       violations is a suspension of sixty days with appropriate documentation
       providing that Respondent completes a course emphasizing responsible
       maintenance of an attorney trust account.

Maj. Slip Op. at 26. I fear that, in future attorney discipline proceedings, practitioners who

have committed acts of intentional dishonesty will rely on the Majority Opinion for the

proposition that their misconduct does not warrant disbarment by virtue of general

mitigating factors, rather than compelling extenuating circumstances. In my view, given

the nature and circumstances of Thompson’s false statement, I concur that a sixty-day

suspension is sufficient in this case to protect the public.




       1
        Like the Majority, I note that Thompson’s misconduct is mitigated by inexperience
in the practice of law and the absence of prior attorney discipline or a dishonest or selfish
motive. See Maj. Slip Op. at 25. Additionally, like the Majority, I note only one
aggravating factor: multiple violations of the MARPC. See id. Under these circumstances,
I agree with the sanction that the Majority imposes.

                                             -5-